DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Amendment, filed 12/31/2020, has been entered.

     Claims 31-40 are pending.

     Claims 1-30 have been canceled previously.

                                                  REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

     Upon reconsideration of applicant’s amendment, filed 12/31/2021, 
     the application has been placed in compliance with the Sequence Rules.     

     As indicated previously upon reconsideration of the previous prosecution of USSN 16/125,317, now U.S. Patent No. 10,683,356 and USSN 15/667,477, now U.S. Patent No. 10,106,618 as well as the Perrin132 Declaration (filed 11/25/2019 in USSN 16/125,317), particularly in view that the teachings of the specification modifications of C11S and C14S to eliminate interchain disulfide bonds of the IgG1 hinge region in the Construction of Fc Fusion Polypeptides, namely dAbs, in the teachings of Suri et al. (US 2014/0099317) (e.g., see paragraph [0243]), which are distinct from the antibody constructs of the instant claims,
     the instant claims are deemed free of the prior art.

     These claimed anti-CD40L antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches the claimed anti-CD40L antibodies having theexact chemical structure of these anti-CD40L antibodies. 
     Accordingly, the claimed methods of administering these anti-CD40L antibodies that block the interaction between CD40 and CD40L are deemed free of the prior art.

     Accordingly, the claims appear to be free of the prior art and are deemed are allowable.

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."








     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 14, 2021